Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                                      No. 04-22-00272-CV

                               Rebecca FLORES and Juan Flores,
                                         Appellants

                                                v.

                         SAN ANTONIO KITCHEN & BATH, LLC,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV03517
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

        The court reporter’s record was due on July 5, 2022. On July 5, 2022, Ms. Kay
Counseller, the court reporter responsible for preparing, certifying, and filing the reporter’s
record in this appeal, filed a notification of late record, stating appellant had failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and appellant was not
entitled to appeal without paying the fee.

        We therefore ORDER appellant to provide written proof to this court no later than July
18, 2022 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court